Title: To James Madison from Michael Baldwin (Abstract), 29 May 1805
From: Baldwin, Michael
To: Madison, James


29 May 1805, Chillicothe. “By the last mail I recieved Commission as Marshall of the State of Ohio. I must request you to return my sincer<e> acknowledgements to the President of the United States for the honor conferred upon me.
“The court commences on the thir<d> of June when I shall qualify myself agreeably to law, & shall endeavour to discharge the duties of the Office, to the best of my abilities.”
